Citation Nr: 1001342	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for left knee 
disorders, prior to and subsequent to total knee replacement 
in February 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from November 1958 to May 
1959.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing conducted between the RO 
and the Board at Central Office in August 2006.  A transcript 
is of record.  The Board remanded the appeal in June 2007, 
November 2008, and September 2009 for further development.

The appealed left knee issues as addressed by the RO in its 
November 2005 decision included a claim for increase above 
the 10 percent assigned for laxity of the left knee, and a 
claim for increase above the 10 percent assigned for excision 
of torn meniscus of the left knee.  However, the Veteran also 
had an extant service-connected rating of 20 percent for 
arthritis of the left knee.  The RO's November 2005 rating 
review stemmed from VA treatment records then obtained, 
including for the left knee.  It is unclear why the RO did 
not then also address the arthritis rating for the left knee, 
although we note that the Veteran, in his November 2005 
Notice of Disagreement, only expressed disagreement with the 
disabilities of laxity and excision of meniscus which had 
been addressed by the RO, whereas in his VA Form 9 (received 
in May 2006) he clearly addressed pain in the knee, which 
must necessarily encompass his left knee arthritis.  
Treatment and examination records show that arthritis with 
loss of joint space is the principal cause of his knee pain. 

As the United States Court of Appeals for Veterans Claims 
(Court) has recently stated, in effect, the Veteran cannot be 
expected to distinguish between technical medical conditions 
in his assertions in support of his various claims, and hence 
claims must be addressed which are reasonably raised by the 
evidence and the Veteran's complaints.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam order).  Accordingly, the 
various conditions of the left knee for which the Veteran has 
been service connected must all be considered as being the 
subject of appeal, particularly where, as here, the medical 
record as a whole does little to clarify what symptoms of 
disability are attributable to which of the Veteran's 
service-connected left knee disorders.  

This confusion is evident in the misapprehended development 
of issues that has occurred in the present appeal.  The RO, 
in an April 2006 Statement of the Case (SOC), addressed 
increased evaluation for left knee laxity and excision of 
torn meniscus.  The Board, in its June 2007 remand, addressed 
arthritis (degenerative joint disease) and torn meniscus of 
the left knee, but not laxity.  The Appeals Management Center 
(AMC), in an August 2007 notice and development letter, also 
addressed arthritis and torn meniscus, but not laxity.  The 
AMC, in a July 2008 Supplemental SOC (SSOC), sought to 
correct the issues on appeal, by noting that the Board had 
erroneously listed left knee arthritis as on appeal when it 
was not.  The AMC, in that SSOC, also addressed left knee 
laxity and status post meniscus excision but not arthritis.  
However, the AMC did not re-issue a notice/development letter 
addressing both of those two issues prior to that SSOC.  The 
Board, in the November 2008 remand, again addressed left knee 
arthritis and status post meniscus excision, but not laxity.  
The RO then addressed these same two issues of arthritis and 
status post meniscus excision, in notice/development letters 
in January 2009 and February 2009, as well as in an SSOC in 
June 2009.  Further, the Board in its two remands and the AMC 
in the June 2009 SSOC both erroneously stated the current 
disability rating for the Veteran's left knee arthritis as 10 
percent, whereas a 20 percent service-connected rating has 
been assigned for that disorder since March 2002.  In 
addition, while the Veteran's treatment records for his total 
knee replacement in February 2007 have been associated with 
the claims file, the claims file does not reflect any rating 
of the knee status post total knee replacement.  

The Board remanded the claim in September 2009 to correct 
these adjudicative issues, substantially by AMC 
readjudication of the claim with issuance of an SSOC.  
However, the case has been returned to the Board without such 
readjudication, and accordingly must again be remanded.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As discussed in the Introduction, above, remand is in order 
for RO review all ratings for the Veteran's left knee over 
the appeal period, as initiated by the VA treatment records 
which gave rise to the appealed November 2005 RO rating 
action, including ratings prior to total knee replacement for 
arthritis, laxity, and status post excision of torn meniscus, 
as well as status-post-knee-replacement ratings.  An adverse 
finding by the Board on matters not considered by the RO 
based on statutes, regulations, or analyses which were not 
considered by the RO also raises an issue concerning whether 
the appellant's procedural rights to notice, to a hearing, 
and to submit evidence have been abridged.  There is also 
VA's statutory duty to assist the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In addition, where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Here, as discussed supra, the Board in September 
2009 remanded the case principally for AMC readjudication of 
the claim, but this was not done.  Hence remand for AMC 
readjudication is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be afforded 
the opportunity to address his claim on 
appeal, and any development indicated by 
any reply or submission should be 
undertaken.  

2.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  Staged ratings should be 
considered for the entire rating period, pursuant 
to 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  If 
the benefits sought by the remanded claim are not 
granted to the Veteran's satisfaction, he and his 
representative should be provided with an SSOC and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

